DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2020 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 10-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/14/20201.

Claim Objections
Claim(s) 9 is/are objected to because of the following informalities:  
In claim(s) 9, line 1+, “The automotive lamp comprising the lighting circuit according to claim 1”, was recited perhaps - - [[The]]An automotive lamp comprising the lighting circuit according to claim 1- - was meant.
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim(s) 2, line(s) 1+, the phrase “the converter controller turns on a switching transistor of the switching converter in response to a reduction to the reference voltage in the voltage across one of the plurality of current sources” is indefinite insofar as the examiner is unclear as to whether the “reference voltage” is independent from the “voltage across one of the plurality of current sources” or the “reference voltage” is part of the “voltage across one of the plurality of current sources”. For purpose of examination, the examiner will interpret the limitation as - - the converter controller turns on a switching transistor of the switching converter or the voltage across one of the plurality of current sources- -.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, an 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 20130038819 A1).

With regards to claim 1. Ishikawa discloses:
A lighting circuit (fig 1) structured to turn on and off a plurality of semiconductor light sources (4a-4c), the lighting circuit comprising: 
a plurality of current sources (30a-30c) each of which is to be coupled in series with a corresponding one of the plurality of semiconductor light sources (4a-4c); 

a converter controller (60, 34, 40 except 50) structured to control the switching converter (104, 50) based on a relation between a voltage across one of the plurality of current sources (see output of 42 based on voltage across each of 30a-30c) and a reference voltage (Vx) having a positive correlation with temperature (see Vx having a positive relationship with level of current in fig 2; see [0063] for “large current leads to heat generation at the current sources 30a through 30c, leading to an increase in the temperature of each external connecting terminal via which the driving current I.sub.LED flows”; the examiner takes the position that the greater the current the greater the temperature).

With regards to claim 2. Ishikawa discloses:
A lighting circuit according to claim 1, wherein the converter controller turns on a switching transistor (50) of the switching converter in response to a reduction to the reference voltage (Vx) in the voltage across one of the plurality of current sources (see output of 42 based on voltage across each of 30a-30c) (see [0047] for signal controlling switch 50 being PWM; the examiner takes the position that PWM signal when considering any variation of Vx involves turning ON and OFF according to the PWM signal).

With regards to claim 8. Ishikawa discloses:
The lighting circuit according to claim 1, 
wherein the plurality of semiconductor light sources are integrated on a first semiconductor chip (see 4a-4c; see [0037] for 40a-4c being part of “backlight” that involves semiconductor chips), 
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20130038819 A1) in view of Nakai (US 20100219773 A1)

With regards to claim 3. Ishikawa discloses:
The lighting circuit according to claim 1, 
Ishikawa does not discloses:
wherein the current source comprises a current mirror circuit.
Nakai teaches
wherein the current source comprises a current mirror circuit (see34 in fig 1 and fig 3).
.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa Ishikawa (US 20130038819 A1) in view of Katsura (US 20180317292)

With regards to claim 9. Ishikawa discloses:
lighting circuit according to claim 1
Ishikawa does not discloses:
The automotive lamp comprising the lighting circuit according to claim 1.
Katsura teaches
An automotive lamp comprising the lighting circuit [004].
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the lighting circuit of Ishikawa by implementing it within a vehicle as disclosed by Katsura in order to adjust light to lower levels  while coping with user that have pale pupil color as taught/suggested by Katsura ([0004]).

Allowable Subject Matter
Claim(s) 4-7 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an lighting circuit requiring:
wherein the converter controller comprises: a constant voltage source structured to generate a constant voltage; and a correction current source structured to generate a correction current having a positive correlation with temperature, wherein the reference voltage matches a voltage obtained by adding the constant voltage to an offset voltage that is proportional to the correction current, in combination with the other limitations of the claim.
With regards to claim 7, the prior art fails to teach or suggest a/an lighting circuit requiring:
wherein the converter controller comprises: a voltage source; and a MOS transistor arranged on a path of an output current of the current source, and wherein the reference voltage corresponds to a drain-source voltage of the MOS transistor, in combination with the other limitations of the claim.
With regards to claim(s) 5-6, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shiu (US 20110109231 A1)

    PNG
    media_image1.png
    276
    460
    media_image1.png
    Greyscale

“Accordingly, the voltage feedback signal generated by the voltage feedback circuit can be set to have a positive temperature parameter. For example, the first resistor R1 with a negative temperature parameter is adopted, so that the output voltage VO has a positive temperature parameter. Accordingly, when the temperature increases, the output voltage VO decreases to compensate the decrease of the threshold voltage.”
KORCHARZ US 20070195025 A1 – See 180

    PNG
    media_image2.png
    825
    582
    media_image2.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844